DANIELSON, J., concurring. I concur. The clearly-erroneous standard set forth in Ark. R. Civ. P. 52(a) is the standard applied to bench trials, not necessarily to all declaratory-judgment actions. This is because a declaratory-judgment action is often times reviewed on appeal by the standard of review applicable to the underlying basis for the action, as evidenced by those cases cited by the majority. In other words, while the matter underlying an appeal may be an action for declaratory judgment, the actual standard of review shall be determined, as it is in any case, by the issue actually presented. Thus, there is no blanket standard of review to be applied to all declaratory-judgment actions. Instead, the appellate court should determine the issue presented in the appeal and, then, determine the applicable and appropriate standard of review. See, e.g., 5 C.J. S. Appeal & Error § 888 (2009) (“The selection of the appropriate standard of appellate review requires a correct characterization of the trial court proceedings.”). HANNAH, C.J., joins.